Citation Nr: 0126799	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  95-28 142	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a cardiovascular 
disorder with hypertension, to include as due to an 
undiagnosed illness.

3.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.

4.  Entitlement to service connection for hair loss, to 
include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1950 to 
February 1954, and from September to October 1990.  She had 
active service in the Southwest Asia theater in support of 
Operation Desert Shield from September to October 1990.

This matter comes back before the Board of Veterans' Appeals 
(Board) following a Board Remand of July 2000.  The matter 
was originally on appeal from an August 1994 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  The veteran's claims file was 
transferred to the Chicago RO during the pendency of her 
appeal. 


FINDINGS OF FACT

1.  The veteran's complaints of respiratory disorder are due 
to bronchial asthma, not an undiagnosed illness.

2.  There is competent evidence that bronchial asthma was 
incurred in service.

3.  The veteran's complaints of cardiovascular disorder with 
hypertension are due to atrial fibrillation with 
hypertension, not an undiagnosed disorder.

4.  Atrial fibrillation with hypertension was not 
demonstrated in service.

5.  The veteran's complaints of fatigue are due to coronary 
artery disease, and atrial fibrillation with hypertension, 
not an undiagnosed illness.

6.  Chronic fatigue was not demonstrated in service.

7.  The veteran's complaints of hair loss are not found on 
objective examination.  

8.  Hair loss was not demonstrated in service.


CONCLUSIONS OF LAW

1.  Bronchial asthma was incurred in service.  38 U.S.C.A. 
§§  1110, 1117, 5103A (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303 (2001).

2.  The claim of entitlement to service connection for 
cardiovascular disorder with hypertension as a chronic 
disability resulting from an undiagnosed illness is legally 
insufficient.  38 U.S.C.A. §§  1117, 5103A; 38 C.F.R. § 
3.303, 3.317 (2001).

3.  A cardiovascular disorder, to include hypertension, was 
not incurred or aggravated by service, and such a disability 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§  1110, 5103A (West 1991 & Supp. 2001); 38 C.F.R. § 3.303, 
3.307, 3.309 (2001).

4.  The claim of entitlement to service connection for 
fatigue as a chronic disability resulting from an undiagnosed 
illness is legally insufficient.  38 U.S.C.A. §§  1117, 
5103A; 38 C.F.R. § 3.317.

5.  Chronic fatigue was not incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 5103A; 38 C.F.R. § 3.303.

6. The claim of entitlement to service connection for hair 
loss as a chronic disability resulting from an undiagnosed 
illness is legally insufficient.  38 U.S.C.A. §§  1117, 
5103A; 38 C.F.R. § 3.317.

7.  Chronic hair loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 5103A; 38 C.F.R. §§ 3.303, 
3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Post-Remand and VCAA Development

The veteran claims entitlement to service connection for 
respiratory disorder, cardiovascular disorder, fatigue, and 
hair loss due to an undiagnosed illness resulting from 
military service in the Persian Gulf.  This case was before 
the Board in July 2000 and remanded to the RO for additional 
development.  

The July 2000 Remand sought, inter alia, the following:

1.  Treatment records from Dr. Muehrcke 
for the period of 1987 to present.

2.  Treatment records from Dr. Byfield 
and records relating to the veteran's 
hospitalization in 1989 for rapid 
heartbeat.

3.  Treatment records from any and all VA 
and private health care providers who had 
treated the veteran for her claimed hair 
loss, respiratory disorder, 
cardiovascular disorder, and fatigue 
since 1990.

4. The veteran's last unit of record so 
that an additional request for service 
medical records could be made by the RO.  

5.  An appropriate VA examination to 
determine the nature and etiology of her 
claimed conditions.  The examiner was to 
provide an opinion as to whether any 
diagnosed disorder was due to an injury 
or illness incurred or aggravated during 
service in Southwest Asia.  In addition, 
the examiner was to provide an opinion as 
to whether fatigue was a distinct 
disability or related to any other 
diagnosed condition.  

6.  Finally, the case was to be reviewed 
again by the RO, and if any benefit 
sought was not granted, the RO was to 
prepare a supplemental statement of the 
case and return the case to the Board for 
consideration. 

In this regard, the claims folder indicates, that, subsequent 
to the Board Remand in July 2000, the RO sent a letter to the 
veteran in August 2000, and requested that she identify all 
VA and non-VA treatment providers, including Doctors Muehrcke 
and Byfield, sign appropriate releases, indicate her last 
unit of record and her date of retirement from service.  

Thereafter, the veteran returned signed releases for Dr. 
Muehrcke and Dr. Sarah Johnson, and indicated that she had 
retired from the Air Force Reserves in July 1991.  The 
veteran indicated that Dr. Byfield was deceased, and that she 
had sought treatment for a respiratory condition from a Dr. 
Alex Coles of Loyola, although no address or release was 
provided for Dr. Coles.  

In October 2000, the RO received letters from Doctors 
Muehrcke and Johnson, and in October and November 2000, the 
RO requested their treatment records.  

In November 2000, the RO again contacted the veteran and 
sought the full name and address of her last military unit, 
information regarding a 1989 hospitalization for rapid heart 
beat, and a release to be signed for the treatment records of 
Dr. Coles.  The veteran again indicated that she retired from 
the Air Force Reserves on July 25, 1991.  She did not respond 
to the RO's request for the name of her last military unit or 
provide a release for treatment records of Dr. Coles.  No 
additional request was made by the RO for additional service 
medical records.

In December 2000, records were received from Dr. Muehrcke for 
the period of April 1987 to October 2000, and from Dr. 
Johnson for the period from March to December 2000.  

The veteran was afforded a VA examination in April 2001.  In 
May 2001, the RO issued a supplemental statement of the case, 
denying the veteran's claims of entitlement to service 
connection for respiratory disorder, cardiovascular disorder 
with hypertension, fatigue, and hair loss.

Thereafter, the claims folder was returned to the Board 
without any additional submission of evidence by the veteran.  
The representative offered additional argument in September 
and October 2001.

The Board finds, that based upon the foregoing actions, the 
RO complied with the Remand instructions of July 2000.  
Stegall v. West, 11 Vet. App. 268 (1998).  While there are 
still treatment records and service medical records that are 
not associated with the veteran's claims folder, the Board is 
satisfied that all appropriate efforts have been made on the 
part of the RO to obtain the requested materials, and that 
further efforts would be futile.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001)(to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The VCAA redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

In this case, the veteran has been informed of the evidence 
necessary to substantiate her claim and provided an 
opportunity to submit such evidence.  In this respect, the RO 
rigorously attempted to develop the record and obtained post-
service treatment records.  Additionally, the Board remand of 
July 2000 sought additional treatment records which could be 
beneficial to the veteran's claims.  In addition, the veteran 
was afforded an examination for VA compensation purposes in 
April 2001, in connection with her claim.  The veteran has 
not identified any additional evidence in support of her 
claim. 

As noted, the RO made numerous attempts to contact the 
veteran and obtain treatment records and service medical 
records not associated with the claims file.  Unfortunately, 
the veteran did not respond to requests regarding treatment 
in 1989 for rapid heartbeat or requests for discharge 
information from the Air Force Reserves.  While VA does have 
a duty to assist the veteran in the development of her claim, 
that duty is not limitless.  Her cooperation in responding to 
requests for information and reporting for scheduled 
examinations is required.  As the Court has noted, the duty 
to assist in the development and adjudication of a claim is 
not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996)

Accordingly, the Board finds that the duty to assist and 
notify the appellant has been satisfied.  

Background

The veteran served an initial period of active duty from 
February 1950 to February 1954. Entries in the claims file 
indicate that her service medical records (SMRs) for that 
period of service are not available.  However, the veteran 
has not alleged that any of the claimed disabilities on 
appeal relate to her initial period of active duty.  Rather, 
she claims that they relate to her period of service on 
active duty in the Southwest Asia theater of operations.

The veteran's DD 214 for her second period of active duty 
reflects that she served on active duty from September 12 to 
October 12, 1990.  The DD 214 also reflects service in the 
Southwest Asia theater of operations from September 14, to 
October 8, 1990.

The SMRs contain a clinical entry dated in February 1975, 
which noted complaints of nasal stuffiness, sore throat, and 
mild cough.  The impression was that the appellant had an 
upper respiratory infection.  

A March 1981 clinical entry noted complaints of chest pain, 
fever, productive cough and chills.  The veteran was assessed 
with acute bronchitis and was prescribed medicines.  An entry 
dated later that month noted resolving bronchitis. 

For the period of active duty service while the veteran was 
in Southwest Asia, the SMRs contain a clinical entry dated 
September 16, 1990, noting complaints of sore throat, 
congestion and a small amount of dry cough.  The veteran was 
diagnosed with an upper respiratory infection (URI) and 
prescribed penicillin.  She was treated again on September 
19, 1990, with similar complaints.  She was diagnosed with a 
resolving URI and medication was continued.  

Following her service in Southwest Asia, the veteran was 
referred to the Naval Hospital at Great Lakes, Illinois, for 
an evaluation of her pulmonary condition in April 1991.  Her 
consultation contained a provisional diagnosis of chronic 
bronchitis.  The examiner noted that the veteran developed a 
cough during her brief period in the Persian Gulf and was 
placed on penicillin.  Since then, the veteran still had some 
cough but was not concerned.  The examiner noted that the 
veteran did not have a history of pneumonia (last was 15 
years earlier), no known respiratory allergies, and did not 
smoke.  The examiner noted that the veteran had seen her 
private physician two to three times per year for routine 
care of an irregular heartbeat.  The examiner's impression 
was that the veteran had episodic "benign" cough.  No special 
treatment was prescribed.  It was noted that the veteran was 
to retire from the Air Force Reserve in July 1991.

The SMRs do not contain a retirement physical for the 
veteran.  She indicated in a statement, dated February 1998, 
that she was not afforded a physical examination at the time 
of her retirement on July 25, 1991.

A report of physical examination, dated in August 1977, 
indicated that an electrocardiogram (EKG) was suggestive of 
an anterior wall myocardial infarction "(old?)."  A notation 
indicated that the veteran's private physician was to 
evaluate.  A physical examination report, and Report of 
Medical History, dated in March 1989, both noted that the 
veteran was treated for an irregular heart rate in 1989.  The 
cause of the irregular heart rate was listed as a medication 
reaction.

In March 1989 another EKG study was conducted.  During a 
retrospective review of this study in April 1991, the 
examiner opined that there had been no changes since 1981.

A treatment note from Dr. Muehrcke dated January 1990, 
indicates positive findings for an irregular heartbeat.  
Additionally, in a treatment note of January 1990, there is a 
positive indication of atrial fibrillation.  

A December 1993 letter from a VA physician noted that the 
veteran had intermittent atrial fibrillation over the prior 
two to three years, and that she had recently been 
hospitalized at Loyola University Hospital for two attempts 
at cardioversion.  The physician also noted that the veteran 
had recently been diagnosed with bronchial asthma, and that 
she developed a pulmonary problem when she deployed to 
Southwest Asia for the first time in her life.  The physician 
opined that the temporal relationship between the onset of 
respiratory symptoms and the veteran's service in Southwest 
Asia was such as to suggest a strong likelihood of cause of 
association.

The veteran was afforded VA Persian Gulf examinations in 
December 1993.  She was diagnosed with bronchial asthma and 
controlled chronic atrial fibrillation.  

At a May 1994 VA general medical examination, the veteran 
gave a history of developing respiratory problems upon her 
arrival in Southwest Asia in September 1990.  The veteran 
became aware of a cardiac irregularity in 1991 and was 
diagnosed with atrial fibrillation.  Her symptoms included 
shortness of breath and fatigue.  She also had been aware of 
hair loss in the prior 10 months, noting that her hairdresser 
had commented on the thinness of her hair.  On physical 
examination the examiner reported that the veteran's hair was 
slightly thin.  Her heart sounds included a grade II/VI 
systolic murmur.  The lung fields were clear to percussion 
and auscultation.  The clinical impressions were bronchial 
asthma, with a history of atrial fibrillation.  The examiner 
also suspected aortic sclerosis.  In addition, the examiner 
said that the veteran had irritable bowel syndrome and 
commented that she could have "Gulf War Syndrome" in light of 
the symptoms of hair loss and fatigue.

Letters from Dr. Muehrcke indicate that the veteran had been 
his patient since 1987.  After returning from the Gulf in 
1990, the veteran developed cardiac arrhythmias, atrial 
fibrillation, asthma and congestive heart failure.  Since 
1991, he indicated, the veteran had problems with atrial 
fibrillation that had not been successfully cardioverted 
either chemically or electrically.  She had hypertension 
since 1991, and episodes of asthmatic bronchitis.  Dr. 
Muehrcke indicated that there was a correlation between her 
new cardiac and pulmonary problems with potential exposure to 
toxins in Southwest Asia in 1990.  

An October 2000 letter from Dr. Johnson indicated that she 
treated the veteran for existing medical conditions of 
chronic atrial fibrillation, hypertension and asthma.  The 
veteran was seen every three months for management of these 
conditions and continued therapy.  

Treatment records from Dr. Johnson further indicate that in 
March 2000, the veteran reported that she was doing "ok" 
but was concerned about weight gain.  A June 2000 exercise 
echocardiogram revealed atrial fibrillation with nonspecific 
ST-T wave abnormality at rest.  In a December 2000 report the 
veteran reported being out of breath and some chest 
discomfort.  

Associated with Dr. Johnson's records is a December 2000 
consultation report from the Alexian Brothers Medical Center.  
Therein, the veteran reported her Persian Gulf service and a 
history of asthma since such service.  She complained of 
chest pain without shortness of breath.  She also indicated 
she falls asleep easily and has fallen asleep mid-sentence 
while talking.  Following examination she was assessed as 
having pulmonary hypertension, asthma, and possible 
obstructive sleep apnea.  

The appellant underwent cardiac catheterization in December 
2000 which revealed mild systemic hypertension and severe 
multi vessel coronary artery disease.  Later that month the 
veteran underwent a triple coronary artery bypass.  
Postoperatively she was diagnosed with coronary artery 
disease and pulmonary hypertension.  

The veteran was afforded a VA examination in April 2001.  She 
reported a history consistent with that outlined above.  
Following examination, it was the examiner's impression that 
the veteran had bronchial asthma and a history of recurrent 
bronchitis.  The examiner opined that the veteran had 
episodes of bronchitis dating back as far as 1975 and that 
the condition may have been present prior to her service in 
the Gulf.  In addition, the examiner found that the veteran 
had a history of arteriosclerotic heart disease and was 
status- post surgery three vessel coronary artery bypass.  
She had atrial fibrillation which the veteran dated back to 
shortly after her service in the Persian Gulf, but records 
indicated may have been present prior to service in the Gulf.  
The examiner noted that the veteran had a history of high 
cholesterol dating back to 1985.  The examiner opined that 
her heart condition may have been present prior to her 
service in the Gulf.

The examiner reported that the veteran had a history of 
recurrent fatigue, but it did not meet all the criteria 
necessary for a diagnosis of chronic fatigue syndrome.  
Instead the fatigue was directly related to her heart 
condition.  Finally, the examiner noted the veteran's 
subjective complaints of hair loss, however, on examination, 
the examiner found a full head of hair and no evidence of 
significant loss.

Discussion

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  When a disability is not 
initially manifested during service or within an applicable 
presumptive period, service connection may nevertheless be 
established by evidence demonstrating that the disability was 
in fact incurred or aggravated during the veteran's service.  
38 C.F.R. § 3.303(d).

In addition, service-connected disability compensation may be 
paid to a claimant who is "a Persian Gulf veteran"; who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in 38 C.F.R. § 3.317(b); which became manifest either 
during active military service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2001; and that 
such symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  38 C.F.R. § 3.317(a).

In addition, for purposes of 38 U.S.C.A. § 1110 a statutory 
presumption of soundness is available to a veteran who would 
establish incurrence of a disease during active service.  The 
presumption provides that a veteran will be considered to 
have been in sound condition when examined, accepted, and 
enrolled for service except as to defects, infirmities, or 
disorders noted at the time in an examination report (as 
opposed to a medical history) or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior to the service.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).  

Service connection may also be granted for a cardiovascular 
disorder if the disorder is manifest to a degree of 10 
percent within three years of the veteran's discharge from 
service.  38 C.F.R. §§ 3.307, 3.309.

In the present case, the veteran's complaints relating to a 
respiratory disorder and cardiovascular disorder have been 
attributed to a known clinical diagnosis; namely bronchial 
asthma and atrial fibrillation with hypertension.  These were 
specifically noted as the likely cause of her respiratory and 
cardiovascular complaints when the veteran was examined by VA 
in April 2001.  These diagnoses were supported by Dr. 
Muehrcke, who noted in a letter dated in October 2000 that 
the veteran suffers from atrial fibrillation and asthmatic 
bronchitis; and by Dr. Johnson, who noted in October 2000 
that the appellant suffers from chronic atrial fibrillation, 
hypertension and asthma.  Additionally, the diagnoses are 
consistent with those found at VA examinations December 1993 
and May 1994.  

As noted above, the application of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 provides that benefits may only be paid for a 
"chronic disability resulting from an undiagnosed illness."  
38 U.S.C.A. § 1117 (emphasis added); see also 38 C.F.R. § 
3.317(a)(1)(ii).  As the veteran's respiratory and cardiac 
symptoms have been attributed to known clinical diagnoses, 
the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
are not applicable.  Accordingly, the Board finds the claims 
of entitlement to service connection for respiratory and 
cardiovascular disorders, as chronic disabilities resulting 
from an undiagnosed illness, are legally insufficient under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, and must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Likewise, an April 2001 VA examination found that the 
veteran's fatigue was likely directly related to her heart 
disability, and the examination also found no objective 
evidence of hair loss.  Therefore, because fatigue has been 
associated with a known diagnosis, and as there is no 
evidence of a current disability manifested by symptoms of 
hair loss, service connection for fatigue and hair loss as 
undiagnosed must be denied as well.  38 C.F.R. § 3.317

The Board also finds that service connection for 
cardiovascular disorder with hypertension, fatigue and hair 
loss is not warranted on a direct basis because there is no 
competent medical evidence relating the veteran's complaints 
to service.  The only comments relating the current 
complaints to service are those offered by the veteran.  As a 
lay person, however, such an opinion is beyond her expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As there is 
no medical or other competent evidence of a causal connection 
between the veteran's current complaints and service, the 
Board must conclude that the preponderance of the evidence is 
against these claims. Hence, entitlement to service 
connection for cardiovascular disorder with hypertension, 
service connection for fatigue, and service connection hair 
loss is denied.  

In reaching the decision to deny service connection for a 
cardiovascular disorder the Board considered the possibility 
that service connection may be warranted under the 
presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309.  The 
competent evidence of record shows, however, that the 
appellant's cardiovascular disorder was of long standing even 
before her deployment to the Gulf.  In this regard, in August 
1977, she showed electrocardiographic signs of a myocardial 
infarction.  In 1989 and 1990 she presented with evidence of 
an irregular heart beat.  Additionally, a new superimposed 
cardiovascular disorder was not presented to a compensable 
degree within one year of the veteran's separation from 
active duty.  Finally, the Board finds that the VA examiner's 
April 2001 opinion, specifically finding that the appellant's 
cardiovascular problems predated her Gulf War service, to be 
more probative than any other opinion offered because it was 
provided after reviewing all of the evidence of record.  As 
such, the Board finds that the presumptive provisions of 38 
C.F.R. §§ 3.307 and 3.309 are not for application.

In denying service connection for a cardiovascular disorder, 
fatigue and hair loss the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board does find, however, that there is competent medical 
evidence to support a grant of service connection on a direct 
basis for bronchial asthma.  Here, the medical evidence 
establishes that the veteran currently suffers from bronchial 
asthma.  This disorder was first noted during service and 
postservice continuity of pertinent symptomatology, as 
defined by applicable VA regulation and case law, is shown.  
Further, the veteran should be accorded the presumption of 
soundness for purposes of this claim.  Notwithstanding the 
April 2001 VA examination, which determined that there was 
enough evidence to suggest that bronchial asthma may have 
been present prior to her service in the Persian Gulf, the 
veteran's most recent service medical examination prior to 
entry for active duty in the Persian Gulf did not diagnose a 
bronchial asthma, and the record does not contain "clear and 
unmistakable (obvious and manifest) evidence" demonstrating 
that bronchial asthma existed prior to service.  
Additionally, there is the opinion of the veteran's private 
physician that bronchial asthma developed in service and her 
current condition is related to service.  Hence, after 
resolving reasonable doubt in the appellant's favor the claim 
for service connection for respiratory disorder, diagnosed as 
bronchial asthma, is granted.  


ORDER

Service connection for respiratory disorder, diagnosed as 
bronchial asthma is granted.

Service connection for fatigue, hair loss, and a 
cardiovascular disorder with hypertension is denied.  



REMAND
In the Board's July 2000 decision the claim of entitlement to 
service connection for forgetfulness was denied as not well 
grounded.  Under the Veterans Claims Assistance Act of 2000, 
as interpreted by VA's General Counsel in VAOPGCPREC 3-2001; 
66 Fed. Reg. 33311(2001), the agency of original jurisdiction 
must now readjudicate the claim "as if the denial had not 
been made."  The prior Board decision denying the claim as 
not well grounded should be treated as "nonexistent."  This 
opinion is binding on the Board.  38 U.S.C.A. § 7104 (West 
1991). 

Accordingly, this issue is REMANDED to the RO for appropriate 
action, to include all development and notice requirements 
outlined under the Veterans Claims Assistance Act.

The purpose of this REMAND is to provide due process.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate determination warranted on that issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

